716 S.E.2d 223 (2011)
289 Ga. 837
In the Matter of Edward C. HENDERSON, Jr.
No. S11Y1652.
Supreme Court of Georgia.
October 3, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan Winslow Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition for voluntary surrender of his license filed by Edward C. Henderson, Jr. (State Bar No. 345301). This Court previously rejected his petition for voluntary discipline seeking a one-year suspension. *224 See In the Matter of Henderson, 289 Ga. 135, 710 S.E.2d 124 (2011).
Henderson, who has been a member of the Bar since 1993, represented clients in three separate personal injury actions. He admits that in connection with his representation of his clients in each matter, he received settlement funds on behalf of his clients, but failed to timely pay the portions owing to the clients or to pay other expenses. Instead he used the funds for his personal use. With respect to two of the representations, he failed to deposit the funds in his attorney trust account and in one matter he failed to timely comply with a court order directing that he disburse the funds. Additionally, he failed to communicate with his clients about the disbursements and his failure to make the remaining disbursements. He has since paid the disbursements owing in two of the matters, but he has not finalized disbursements totaling $28,028 in one matter, although he has made a partial payment.
By this conduct Henderson admits that he has violated Rules 1.3, 1.4, 1.15(I)(a) and (b), 1.15(II)(a) and (b), and 8.4(a)(4). The maximum sanction for a violation of Rule 1.4 is a public reprimand, and the maximum sanction for the remaining violations is disbarment.
The State Bar and the Special Master, W. Ray Persons, recommend that the Court accept the voluntary surrender. We have reviewed the record and agree to accept Henderson's petition for voluntary surrender of his license, which is tantamount to disbarment, Rule 4-110(f). Accordingly, it is hereby ordered that the name of Edward C. Henderson, Jr. be removed from the rolls of persons authorized to practice law in the State of Georgia. Henderson is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.